Citation Nr: 1531746	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  12-32 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for prostate hypertrophy with urinary dysfunction.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

B. Mullins, Counsel







INTRODUCTION

The Veteran had active service from October 1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, denying, among other issues, the claim currently on appeal.  This claim was previously remanded by the Board in April 2014 for further evidentiary development.  


FINDINGS OF FACT

1.  The Veteran's benign prostate hypertrophy did not manifest during, or as a result of, active military service.  

2.  The Veteran's benign prostate hypertrophy was not caused by, or aggravated by, a service-connected disability.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for benign prostate hypertrophy have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1153, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306(b), 3.307, 3.309 (2014).







	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Letters sent to the Veteran in August 2009 and September 2009 addressed all notice elements listed under 3.159(b)(1) and were sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letters also notified the Veteran as to how VA determines the appropriate disability evaluation and effective date.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received a VA medical examination in October 2014, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  The Board finds that the relevant VA examination is well-supported by clinical findings and a full rationale.  The examination report reflects a review of the claims file, a pertinent history and all clinical findings and opinions necessary for proper adjudication of the Veteran's claim, and is therefore adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Additionally, the Board finds there has been substantial compliance with its April 2014 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The Veteran was contacted and asked to identify any additional treatment he was receiving for this condition.  He was also scheduled for a VA examination regarding the etiology of his benign prostate hypertrophy.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection Claims

Relevant Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.  

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159 (2014); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue

Analysis

The Veteran contends that he is entitled to service connection for benign prostate hypertrophy.  However, as outlined below, the preponderance of the evidence of record demonstrates that this disability did not manifest during, or as a result of, active military service, nor was it caused by, or aggravated by, a service-connected disability.  As such, service connection is not warranted.  

The Veteran's service treatment records fail to reflect that he suffered from any chronic disability of the prostate or any symptomatology associated with the prostate during his active military service.  Likewise, post-service treatment records also fail to reflect that the Veteran presently suffers from a chronic disability of the prostate that manifested during, or as a result of, active military service.  According to a May 2003 VA treatment note, an examination of the Veteran's prostate revealed it to be of normal size and smooth.  There were also no nodules and it was nontender.  Subsequent VA treatment records, including an August 2009 VA treatment note, do reflect a diagnosis of benign hypertrophy of the prostate.  However, none of these records suggest any relationship between this condition and military service.  

The Veteran was afforded a VA examination for this condition in October 2014.  A diagnosis of prostate hypertrophy was confirmed.  The Veteran reported that approximately 5 to 6 years earlier he began to develop symptoms of frequency and nocturia.  He further reported that these symptoms had worsened over the last few years.  He had never been diagnosed with prostate cancer or any other malignancies.  It was noted, however, that he had been suffering from diabetes mellitus for the past 10 years.  After completing the examination and reviewing the evidence of record, the examiner opined that the Veteran's prostate hypertrophy and any urinary problems associated with it were less likely as not to have manifested during service or to have been caused by service.  Likewise, the Veteran's prostate hypertrophy and urinary dysfunction were less likely as not caused by his diabetes mellitus or any other service-connected disability.  Finally, the examiner opined that the Veteran's diabetes mellitus had not aggravated, beyond the normal progress of the disease, his prostate hypertrophy and/or urinary dysfunction.  The examiner explained that while the Veteran had known exposure to herbicides, which has been linked to prostate cancer, the Veteran does not suffer from this condition.  He suffers from benign prostate hypertrophy.  This is a very common condition in men of his age.  Additionally, the Veteran's diabetes could not be correlated to the worsening benign prostate hypertrophy since his symptoms of polyuria from the diabetes had been ongoing since his initial diagnosis.  

The preponderance of the above evidence demonstrates that service connection is not warranted for benign prostate hypertrophy.  There is no evidence of this condition during military service and the Veteran has not alleged that this condition manifested during military service or shortly after discharge.  There is also no competent evidence of record linking the Veteran's benign prostate hypertrophy to military service, to include his conceded exposure to Agent Orange.  According to the October 2014 VA examiner, it was less likely than not that this condition manifested during, or as a result of, active military service.  The examiner explained that this was a very common condition among men of the same age as the Veteran.  As such, the preponderance of the evidence of record demonstrates that service connection for benign prostate hypertrophy on a direct basis is not warranted.  

The Veteran has also alleged that this condition is secondary to his Agent Orange related diabetes mellitus.  The Board is not disputing that the Veteran was exposed to Agent Orange during military service.  The Veteran served in Vietnam between January 9, 1962, and May 7, 1975, and as such, his exposure to Agent Orange is conceded.  See 38 U.S.C.A. § 1116(f).  However, benign prostate hypertrophy is not a disease that has been found to be associated with exposure to Agent Orange.  The following diseases are associated with herbicide exposure for purposes of the presumption: chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), but does not include cancer of the tongue.  38 C.F.R. § 3.309(e).  While prostate cancer is listed, as pointed out by the October 2014 VA examiner, the Veteran does not suffer from this condition.  

The examiner further opined that the Veteran's benign prostate hypertrophy was neither caused by, nor aggravated by, his service-connected diabetes mellitus, as evidenced by the fact that his symptoms of polyuria from the diabetes had been ongoing since his initial diagnosis.  As such, the preponderance of the evidence of record demonstrates that service connection is not warranted on a secondary basis, to include as secondary to Agent Orange exposure or as secondary to a service-connected disability.  

The Board recognizes that the Veteran believes he is entitled to service connection for benign prostate hypertrophy.  However, he has not provided VA with any evidence to demonstrate that he has the requisite training or expertise necessary to offer a medical opinion as complex as linking benign prostate hypertrophy to his military service decades earlier, his exposure to herbicides or another service-connected disability.  As such, his assertions fail to demonstrate that service connection is warranted for this condition.  He also argued in his July 2010 notice of disagreement that this condition was ongoing and had the potential of worsening without medication and continued monitoring.  While the Board is sympathetic to this fact, it fails to reflect that this condition manifested during, or as a result of, active military service, or, that it is secondary to a service-connected disability.  As such, the Veteran's statements fail to reflect that service connection is warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The preponderance of the evidence is against the appellant's claim of entitlement to service connection for hearing loss.  The claim must be denied.


ORDER

The claim of entitlement to service connection for prostate hypertrophy with urinary dysfunction is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


